Gray, C. J.
The plaintiff contended and the jury have found that the fire which destroyed the plaintiff’s goods was caused by the neglect of the defendant corporation.
There was evidence tending to show that the defendant’s pier was 'covered for its whole length by a building with ends and sides of pine boards, and the interior of which was open throughout, so as to operate, as the city marshal testified, like a horizontal chimney; that in one room was a stove, two feet from i partition, with a stove-pipe-running through the ceiling, and with no protection around either stove or pipe; that the fire wag first seen coming from that room, and, in a very few minqtea afterwards, caught and wholly consumed the steamship and her *303cargo; and that there was no sufficient watch upon the pier or the vessel.
There can be no reasonable doubt of the sufficiency of the evidence to warrant the verdict, and it was submitted to the jury with suitable instructions.
The testimony as to the structures on wharves in Boston might rightly be excluded by the presiding judge, as tending to raise collateral issues upon the question how far the circumstances of those cases corresponded to those of the case on trial.
The act of Congress of March 3, 1851, exempting ship-owners from any liability for loss by fire not caused by their own design or neglect, and limiting their liability for losses by other causes, without their privity or knowledge, to the amount or value of their interest in the ship and freight, does not diminish or in any way affect their liability at common law for injuries caused by their own neglect.
In § 1, which takes away the owners’ liability for loss or damage to goods “by reason or by means of any fire happening to or on board the said ship or vessel, unless such fire is caused by the design or neglect of such owner or owners,” the words “ such fire ” evidently refer to the previous words, “fire happening to or on board; ” and if the neglect of the owners is the cause of the fire’s breaking out on the ship, it is wholly immaterial whether and how the fire originated elsewhere.
The provisions of § 4 of the act of Congress, and the rules of the Supreme Court of the United States for apportioning the sum, for which a ship-owner may be liable, amongst the parties entitled thereto, apply only to claims which are limited by § 3 of the act. A proceeding in admiralty under that section and those rules is substantially a proceeding in rem for the distribution of a fund, and does not determine the question of the owner’s liability, except to those whose claims are limited by the act, or possibly others who voluntarily become parties to the cause. It cannot affect the rights of those who have not submitted themselves to the jurisdiction, and whose claims are not limited to the amount to be distributed, but rest upon the owner’s personal liability at common law as a wrongdoer. The proceedings and decree in the District Court of the United States for the Southern District nf New York do not theretore bar this *304action. Hill Manuf. Co. v. Providence New York Steamship Co. 113 Mass. 495. Knowlton v. Providence New York Steamship Co. 53 N. Y. 76. Salisbury Mills v. Townsend, 109 Mass. 115. Haines v. Carpenter, 91 U. S. 254. Dial v. Reynolds, 96 U. S. 340. Exceptions overruled.